                     Case 19-11626-KG        Doc 152      Filed 08/05/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
PES Holdings, LLC et al.                                  :       Case No. 19-11626 (KG)
                                                          :
                                                          :       Jointly Administered
                                                          :       NOTICE OF APPOINTMENT OF
          Debtor(s).                                      :       COMMITTEE OF UNSECURED
----------------------------------                        :       CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Trinity Industries Leasing Company, Attn: Jim White, 2525 N. Stemmons Freeway,
                   Dallas, TX 75207, Phone: 214-589-6531

2.                 United Steelworkers, Attn: David Jury, 60 Boulevard of the Allies, Pittsburgh, PA 15222,
                   Phone: 412-562-2549, Fax: 412-562-2574

3.                 CSX Transportation, Inc., Attn: Thomas Anderson, 500 Water Street, Jacksonville, FL
                   32202, Phone: 904-366-4752, Fax: 904-359-3780

4.                 OSG Bulk Ships, Inc. OSG Delaware Bay Lightering, LLC and OSG Ship
                   Management, Inc., Attn: Susan Allen, 302 Knights Run Ave, Suite 1200, Tampa, FL
                   33602, Phone: 813-209-0600, Fax: 813-221-2769

5.                 Baker Hughes Oilfield Operation LLC, Attn: Christopher Ryan, 2001 Rankin Rd,
                   Houston, TX 77073, Phone: 713-879-1063, Fax: 713-416-0149

6.                 Fisher Tank Company, Attn: Brian Batten, 3131 W. 4th Street, Chester, PA 19013, Phone:
                   610-494-7200, Fax: 610-485-0157

7.                 J.J. White, Inc., Attn: James White, IV, 5500 Bingham Street, Philadelphia, PA 19120,
                   Phone: 215-722-1000, Fax: 215 742-4914




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ David Buchbinder for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: August 5, 2019

Attorney assigned to this Case: David Buchbinder, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Laura Davis-Jones, Esq., Phone: 302-652-4100, Fax: 302-652-4400
